Citation Nr: 1706447	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  03-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent, prior to July 23, 2002, and in excess of 40 percent therefrom (exclusive of a period of a temporary total convalescent rating, from April 30, 2010, to August 31, 2010), for lumbar strain with postoperative degenerative disc disease (DDD) at L5-S1.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1991 to December 1992 and from August 2000 to July 2001.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2001 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's case is now under the jurisdiction of the RO in Cleveland, Ohio.  

In July 2009, the case was remanded so that the Veteran could be scheduled for a hearing before a member of the Board.  In June 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was again remanded for further development of the evidence in October 2010.  While some of the development has been accomplished, as will be described, the examinations that were performed are found inadequate for rating purposes.  As such, the issues of service connection for left shoulder and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The matter of TDIU prior to September 1, 2010 is also remanded, as this issue must be held in abeyance pending development of the service connection issues.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to July 23, 2002, the Veteran's low back disability was primarily manifested by flexion to 60 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 degrees with complaints of discomfort elicited with all range of motion (ROM) activities and slight weakness of the left lower extremity with motor function of 4/5 secondary to a complaint of discomfort upon strength testing that was not separately evaluated at that time.  

2.  From July 23, 2002 to February 21, 2005, the Veteran's low back disability was primarily manifested by ROM of forward flexion to 35 degrees, with pain at 25 degrees; extension to 25 degrees, with pain at 20 degrees; right lateral flexion to 20 degrees, with pain at 20 degrees; left lateral flexion to 30 degrees, with pain at 30 degrees; right rotation to 25 degrees, with pain at 25 degrees; and left rotation to 30 degrees with pain at 30 degrees; motor and sensory function grade at 4/5; and deep tendon reflexes of the knee and ankle on the left hypoactive at 1+.  There was no ankylosis of the spine.  

3.  From February 22, 2005, to November 15, 2010 (exclusive of a temporary total rating from April 30, 2010 to August 31, 2010), the Veteran's low back disability more nearly approximated unfavorable ankylosis of the lumbar spine.  

4.  On November 16, 2010, and thereafter, the Veteran's low back disability was primarily manifested by forward flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and lateral rotation to 20 degrees bilaterally, all without objective evidence of pain; without evidence of painful motion, spasm, weakness, or episodes of any incapacitating episodes over the past 12 months.  



CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent for lumbar strain with postoperative DDD at L5-S1 were met prior to July 23, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (effective prior to September 2002).  

2.  The criteria for an initial rating in excess of 40 percent for lumbar strain with postoperative DDD at L5-S1 were not met from July 23, 2002 to February 21, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5243 (effective September 2003).  

3.  From February 22, 2005, to November 15, 2010 (except for a period of temporary total evaluation from April 30, 2010, to August 31, 2010) the criteria for a rating of 50 percent for lumbar strain with postoperative DDD at L5-S1 were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2016).  

4.  From November 16, 2010, the criteria for a rating in excess of 40 percent for lumbar strain with postoperative DDD at L5-S1 were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in March 2001, December 2003, June 2004, July 2010, October 2010, and November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in May 2012.  The Board finds that the findings/opinions obtained are adequate for the issue decided herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from the initial effective date of service connection in July 2001 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lumbar Strain With Postoperative DDD at L5-S1

Service connection for lumbar strain with postoperative DDD at L5-S1 was granted by the RO in a July 2001 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Codes 5295 from the July 3, 2001 effective date of the grant of service connection.  The rating was increased to 40 percent under new Code 5243 (effective in September 2003), as of July 23, 2002, the date of the Veteran's notice of disagreement wherein he indicated that an increase in disability had occurred was received.  It is noted that the Veteran was found entitled to a temporary total convalescent disability rating as a result of low back surgery from April 30, 2010, to August 31, 2010, following which the rating was returned to 40 percent.  The temporary total convalescent rating is not part of the current appeal.  

In September 2002 and again in September 2003, the criteria for an evaluation of low back disabilities were changed.  As the Veteran's appeal is from the July 2001 effective date of the award, the Board must consider the appeal under each set of criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The old law must be applied prior to the effective date of the new law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue).  

Diagnostic Code 5292 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) provided ratings based on intervertebral disc syndrome.  Postoperative intervertebral disc syndrome that was cured was to be rated noncompensably (0 percent) disabling.  Mild intervertebral disc syndrome was to be rated 10 percent disabling.  Moderate intervertebral disc syndrome with recurring attacks was to be rated 20 percent disabling.  Severe intervertebral disc syndrome with recurring attacks with intermittent relief was to be rated 40 percent disabling.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, was to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provide that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with slight subjective symptoms only was rated noncompensably (0 percent) disabling.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Effective in September 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

An examination was conducted by VA in November 2000.  At that time, the Veteran reported that he had initially sustained an injury approximately four years earlier in a fall while working in a civilian job.  He subsequently underwent a laminectomy at L-5/S-1.  He re-injured his back while engaging in hand-to-hand combat in September 2000 and again when struck by a truck door several weeks later.  He was placed on profile, given Motrin, and recommended for a Medical Board proceeding.  Current symptoms included constant cramp-type pain in the midline lumbar spine along the paraspinal musculature with intermittent radiation down the left lower extremity into the toes and down the right lower extremity to the mid-thigh region.  He also described associated weakness of the lower extremities with stiffness, lack of endurance, fatigue, instability that he described as a popping sensation in the back when he walked, and intermittent swelling of the lower back.  He further described a tingling sensation of the left toes and flare-ups that were "excruciating."  These occurred several times per day and lasted up to 10 minutes.  His symptoms were exacerbated with bending, lifting, standing, walking, deep breathing, lying down, and sitting.  He had taken Hydrocodone in the past without improvement of the symptoms, but was not currently taking any medications.  On physical examination, a non-tender surgical scar was noted.  Neurological examination was normal to sensory, pain, and light touch with normal motor function.  Deep tendon reflexes were 2+ and symmetrical in the upper and lower extremities.  Examination of the lumbar spine revealed a complaint of discomfort with range of motion (ROM) testing in all directions with discomfort also upon palpation of the lumbar spine from approximately T-I0 to the L-5 region midline and along the right paraspinal musculature.  There was no muscle spasm or weakness apparent.   Straight leg raising tests produced complaints of low back pain on the right with low back pain radiating just distal to the left knee.  ROM of the lumbar spine was flexion to 60 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 degrees with complaints of discomfort elicited with all ROM activities of the lumbar spine.  Slight weakness of the left lower extremity was noted in comparison with the right.  ROM of the lumbar spine appeared limited by pain; however ROM did not appear limited by fatigue, lack of endurance, or incoordination.  Examination of the lower extremities revealed no muscle atrophy, sensory, or reflex deficits.  Motor function was within normal limits with the exception of the left lower extremity that was 4/5 secondary to complaint of discomfort upon strength testing.  Soft touch pinprick testing was intact in the feet bilaterally.  

An examination was conducted by VA in August 2003.  At that time it was noted that the Veteran had been given a wheelchair by VA in July 2002, but was now able to ambulate with a cane.  He complained of pain in the lower back that radiated to the left side, and occasionally to the right, with increased activity.  There was also a feeling of pins and needle sensation.  He had been treated with Percocet and Flexeril for pain.  His symptoms were constant.  Bedrest had been recommended.  He described functional impairment as having difficulty ambulating and chronic pain.  He stated that he had lost one day a week because of this condition.  On examination, the Veteran was noted to walk with a cane having a moderate amount of pain.  There was radiation of pain on movement with muscle spasm on the left and tenderness to palpation at all levels from L1 to S1.  Straight leg raising was positive at 35 degrees on the right and 25 degrees on the left.  ROM was forward flexion to 35 degrees, with pain at 25 degrees; extension to 25 degrees, with pain at 20 degrees; right lateral flexion to 20 degrees, with pain at 20 degrees; left lateral flexion to 30 degrees, with pain at 30 degrees; right rotation to 25 degrees, with pain at 25 degrees; and left rotation to 30 degrees with pain at 30 degrees.  The pain limited full ROM of the lumbar spine and there was also weakness and fatigue, although the pain was the major functional impact.  There was no ankylosis of the spine.  On neurological examination, motor function was slightly abnormal on the left, grade 4/5.  Sensory function was decreased with pinprick sensation of the L4, L5, and S1 dermatomes on the left.  Deep tendon reflexes of the knee and ankle on the left were slightly depressed hypoactive at 1+.  Deep tendon reflexes on the right were 2+.  The diagnosis was moderate DDD of the lumbar spine, L5-S1, status post laminectomy.  

A private MRI study, dated in June 2004, gave an impression of status-post lumbar spine surgery on the left side at L5-S1.  There was abnormal enhancement in the left lateral recess surrounding the nerve root at the left lateral recess at this level that was suspected to be related to scar formation.  

An examination was conducted by VA on February 22, 2005, in an effort to ascertain whether his service-connected disabilities, including his low back disorder, had worsened in severity and whether he was unemployable.  The Veteran reported having daily pain in the back associated with radiation of the pain down the legs.  He reported numbness and tingling of the legs, stiffness, weakness, and instability of the back.  He reported daily pain averaging 8/10 in severity.  He had episodes of pain rated at 10/10 that was aggravated by prolonged walking and damp weather.  He was taking multiple medications, including morphine, Percocet, and anti-inflammatories.  He reported flare-ups of back pain two to three times per day that lasted from 1 to 3 hours.  He denied any particular alleviating factors.  He reported being unable to move during flare-ups.  He also reported infrequent episodes of bladder incontinence.  He had difficulty with ambulation.  He used a wheelchair.  While he could walk, he could only do so for a few feet before he had problems with back pain.  On examination, the Veteran exhibited difficulty with getting out of his wheelchair to attempt to ambulate.  He exhibited difficulty with walking a few feet without significant problems.  He walked with a forward flexed gait.  There was subjective tenderness to palpation of the lumbar spine, with no palpable spasm.  He was fixed in a forward flexion position at 45 degrees, with extension still at 45 degrees, with the Veteran exhibiting pain behavior and inability to do other ranges of motion.  An MRI study showed postsurgical changes noted at the level of L5-S1 with minimal enhancing scar tissue around the left-side of the S1 nerve root.  An EMG study was normal.  The assessment was mild lumbosacral DDD, status post laminectomy.  It was noted that the Veteran was experiencing significant pain behavior, but the findings on MRI and EMG were inconsistent with the physical examination.  He did require pain management and high doses of pain medications that would limit both physical and sedentary employment secondary to poor pain control.  

VA outpatient treatment records show that the Veteran was seen for a chief complaint of increasing pain in the low back.  The Veteran's pain medication, methadone, was increased.  

An examination was conducted by VA in November 2007.  At that time, the Veteran complained of pain radiating down both legs that was sharp, achy, or dull, depending on the activity.  The intensity ranged from 8/10 to 10/10.  The pain was aggravated by sitting, walking, or lying down for prolonged periods.  Nothing alleviated the back pain.  He took numerous medications, including Fentanyl, morphine, and Gabapentin for control of pain.  He also complained of incontinence of the bladder so that he had to wear a diaper.  He had difficulty sleeping at night because of the back pain.  He used a scooter to help him ambulate.  On examination, the Veteran was able to stand from his scooter with great effort.  He stood in a stooped posture.  There was severe tenderness on palpation of the lower back.  Examination was limited by severe pain.  ROM was not possible due to severe pain and found to be severely limited.  Flexion was limited to about 5 degrees.  Extension was not possible.  Right and left lateral flexion was to 0 degrees, with pain even without motion.  There was additional limitation of ROM during repetitive motion testing because of severe pain.  An MRI study showed stable moderate disc degeneration at L5-S1 and stable post-surgical changes from a left-sided laminotomy at L5-S1.  The examiner commented that there was evidence of increased severity of the Veteran's back problems because he had surgery, but no evidence of increase in the current condition post-surgery.  

Private treatment records show that the Veteran was seen in February 2010 for consultation related to low back pain and left leg discomfort.  At that time, imaging revealed a disc herniation at L5-S1 that caused severe impingement of the S1 nerve root as well as Modic type 2 changes at L5-S1.  A fusion at L5-S1 was recommended.  The Veteran was hospitalized for this procedure on April 30, 2010, remaining hospitalized for several days.  The prognosis was good.  As noted, the RO awarded a temporary total rating from April 30, 2010, to August 31, 2010, based upon this surgery and the need for post surgical convalescence.  

An examination was conducted by VA in November 2010.  At that time it was noted that the Veteran had recently undergone spinal surgery that was described as L5-S1 posterior lateral interbody fusion with redo diskectomy decompressive laminectomy, instrumental segmental fusion, posterolateral arthrodesis with auto and allograft fusion.  It was noted that the surgery had helped the radiation of pain to the legs and that he was able to walk again.  The Veteran's complaints and symptoms were pain, stiffness, weakness, and fatigability.  The back pain was over the lumbosacral spine with radiation to the right thigh and left lower extremity.  The radiation of pain had improved after surgery, but the lower back pain was still the same.  An activity like walking made the pain worse.  The Veteran was able to walk a maximum of one block.  The pain was located across the lumbosacral area and did radiate to above the knee level on the right side and to the toes on the left side.  The frequency and severity was better after surgery and he was no on pain medications.  He was able to walk normally without any assistive devices.  ROM was forward flexion from 0 to 70 degrees without objective evidence of pain; extension was from 0 to 10 degrees, without objective evidence of pain.  Lateral flexion was from 0 to 20 degrees bilaterally without objective evidence of pain.  Lateral rotation was from 0 to 15 degrees to the right and from 0 to 20 degrees to the left, without objective evidence of pain.  There was no additional limitation of motion following three repetitions.  He had had flare-ups that consisted of an increase in pain from 6/10 to 8/10 that occurred every day.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  He denied any incapacitating episodes over the past 12 months.  The diagnosis was L5-S1 fusion.  The examiner noted that the intensity and frequency of the radiation of pain to the lower extremity had improved since the most recent surgery.  

An examination was conducted by VA in May 2012.  The diagnosis was DDD of the lumbosacral spine.  He currently noted low back pain daily that was dull and achy.  Provocative factors were wet climates and prolonged sitting.  The pain radiated into the left thigh, but the Veteran stated that this had improved since the surgery.  He also noted intermittent tingling in the left calf and numbness that came and went in the left lower extremity.  He reported that he did not have flare-ups.  ROM was forward flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and rotation to 20 degrees bilaterally.  There was no objective evidence of painful motion noted on any ROM.  The Veteran was able to perform repetitive ROM without further limitation of motion.  There was localized tenderness to palpation of the spine.  There was no guarding or muscle spasm.  Muscle strength testing was normal except for left hip flexion, which was noted to be 4/5.  There was no muscle atrophy.  Sensory examination was decreased in the left lower extremity.  Straight leg raising tests were negative.  Mild radiculopathy was noted in the left lower extremity with involvement of the sciatic nerve roots.  He had some incontinence for which he used a pad.  There were symptoms of IVDS, but no incapacitating episodes over the past 12 months.  

The Veteran's disability rating dates from July 2001.  As noted, it is appropriate to review that rating under the diagnostic criteria that were in effect at that time.  On examination prior to his discharge from service, his low back disability was primarily manifested by flexion to 60 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 degrees with complaints of discomfort elicited with all ROM activities of the lumbar spine.  In addition, the Veteran had symptoms of radiculopathy that were not separately evaluated at that time.  This consisted of slight weakness of the left lower extremity in comparison with the right, and motor function of the left lower extremity that was 4/5 secondary to a complaint of discomfort upon strength testing.  Significantly, while the Veteran has been separately evaluated at 10 percent for radiculopathy of the left lower extremity, this evaluation dates from 2007 so that there was no separate evaluation of any radiculopathy at the time of the initial grant of service connection.  With the resolution of reasonable doubt, the Board finds that it is appropriate to evaluate the Veteran's lumbar DDD as moderate IVDS under the criteria in effect prior to September 2002.  As such, an initial rating of 20 percent is warranted from the effective date of service connection.  

The rating of the Veteran's lumbar DDD was increased to 40 percent effective on July 23, 2002.  This increase was based upon the August 2003 VA examination that showed his disability to primarily be manifested by radiation of pain on movement with muscle spasm on the left and tenderness to palpation at all levels from L1 to S1.  Straight leg raising was positive at 35 degrees on the right and 25 degrees on the left.  ROM was forward flexion to 35 degrees, with pain at 25 degrees; extension to 25 degrees, with pain at 20 degrees; right lateral flexion to 20 degrees, with pain at 20 degrees; left lateral flexion to 30 degrees, with pain at 30 degrees; right rotation to 25 degrees, with pain at 25 degrees; and left rotation to 30 degrees with pain at 30 degrees.  Significantly there were no indications of unfavorable ankylosis of the lumbar spine or incapacitating episodes of IVDS averaging at least six weeks during the past 12 months.  As such, there is no basis for a rating in excess of 40 percent at that time.  

The Board finds that on February 22, 2005, the Veteran's lumbar spine disability is shown to have significantly worsened.  At that time, he reported daily pain averaging 8/10 in severity with episodes rated at 10/10.  He was taking multiple mediations, including morphine.  He reported flare-ups of back pain two to three times per day that lasted from 1 to 3 hours.  In addition, it was noted that he walked with a forward flexed gait and was fixed in a forward flexion position at 45 degrees.  The Board finds that, while actual ankylosis of the spine is not demonstrated, this functionally approximates ankylosis at an unfavorable angle.  As such, a 50 percent rating is warranted from that date.  Significantly similar symptoms were noted on examination in November 2007 when pain intensity ranged from 8/10 to 10/10.  At that time, flexion was limited to about 5 degrees.  Extension was not possible.  Right and left lateral flexion was to 0 degrees, with pain even without motion.  Thus the Board finds that improvement had not been demonstrated as of November 2007, and a reduction in the 50 percent rating is not warranted.  See 38 C.F.R. § 3.105 (e)(2016).   

On April 30, 2010, the Veteran underwent surgery that improved his low back symptoms.  Post-surgically, the RO returned the disability rating of the Veteran's low back disability to 40 percent.  The evaluation performed by VA following the surgical procedure shows ROM to include forward flexion from 0 to 70 degrees, extension was from 0 to 10 degrees, lateral flexion from 0 to 20 degrees bilaterally, lateral rotation from 0 to 15 degrees on the right, and from 0 to 20 degrees on the left.  There was no additional limitation of motion following three repetitions; no objective evidence of painful motion, spasm, weakness, or tenderness; and no evidence of incapacitating episodes over the past 12 months.  Similarly, on examination in May 2012, ROM was forward flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and rotation to 20 degrees bilaterally, without objective evidence of painful motion noted on any ROM.  Under these circumstances, there is no longer a basis for a rating of 50 percent and a rating of no more than 40 percent is shown to be warranted.  As such, the 40 percent rating that was awarded by the RO may be maintained.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App 89, 93 (2007) (holding that the procedural protections regarding rating reductions are inapplicable to staged ratings assigned as part of a claim for an increased disability rating).

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's low back limitation of motion directly corresponds to the schedular criteria for the 20 percent evaluation under the criteria in effect at the time of the effective date of service connection.  The staged ratings that have been assigned also directly correspond to the revised criteria for limitation of motion and IVDS.  These also incorporate various orthopedic factors that limit motion or function of the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's low back disabilities, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has been found eligible for TDIU as of September 2010 and any award prior to that date is addressed in the remand portion of this decision.  Therefore, the matter of entitlement to a TDIU rating is not before the Board at this time.  

In summary, the Board finds that the initial rating of the Veteran's lumbar DDD is 20 percent, which remains in effect until the increase to 40 percent that was awarded effective on July 23, 2002.  The 40 percent rating is warranted until February 22, 2005, when the criteria for a 50 percent rating are shown to be met.  This 50 percent rating should continue until the surgery on April 30, 2010, when a temporary total disability rating was assigned.  Following the surgery, the 50 percent rating should continue until further evaluation on November 16, 2010, when improvement is demonstrated.  This improvement shows manifestations that warrant a rating of no more than the 40 percent rating previously assigned by the RO.  To the extent indicated, the appeal is allowed and denied.  


ORDER

An initial rating of 20 percent for lumbar strain with postoperative DDD at L5-S1, is granted for the period July 3, 2001 to July 22, 2002, subject to controlling regulations applicable to the payment of monetary benefits.  

A rating in excess of 40 percent for lumbar strain with postoperative DDD at L5-S1 is denied for the period July 23, 2002 to February 21, 2005.

A rating of 50 percent for lumbar strain with postoperative DDD at L5-S1 from February 22, 2005 to April 29, 2010, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

A 50 percent rating for lumbar strain with postoperative DDD at L5-S1 is granted from September 1, 2010 to November 15, 2010, subject to controlling regulations applicable to the payment of monetary benefits.  

A rating in excess of 40 percent for lumbar strain with postoperative DDD at L5-S1 is denied from November 16, 2010.


REMAND

Regarding the issues of service connection for left shoulder and left knee disabilities, the Board notes that the prior remand instructed that a VA examination be obtained to ascertain if there is any etiologic relation between current left knee and shoulder disability and service or the Veteran's service-connected disabilities.  While an examination and opinion were obtained in November 2010, the Board notes that the negative nexus opinion did not include the rationale upon which it was based.  In addition, the examiner did not comment on the possibility that any left knee or left shoulder disability might have been aggravated by a service-connected disability.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Under these circumstances, an additional opinion is necessary prior to appellate consideration.  The matter relating to TDIU prior to September 1, 2010, must be held in abeyance pending the completion of the above requested development.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's medical records to be returned to the examiner who conducted the November 2010 VA examination so that a supplemental opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any left shoulder or left knee disorders are related to service or caused or aggravated by any service-connected disability.  The claims folder should be made available for review in connection with this examination.  If the examiner who conducted the November 2010 examination is unavailable, the Veteran should be scheduled for an additional examination so that the requested opinion may be obtained.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


